Citation Nr: 0819379	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-24 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Puerto Rico Advocate for 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hepatitis C and an acquired 
psychiatric disorder.  In September 2006, the veteran 
testified before the Board at a hearing that was held via 
videoconference from Albany, New York.  In April 2007, the 
Board remanded the claims for additional development.

At his September 2006 hearing before the Board, the veteran 
raised a new claim of entitlement to service connection for 
the residuals of a laceration of the left upper arm.  The 
Board refers that claim to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder was previously denied in an April 1998 
rating decision.  The veteran was notified of the denial but 
did not perfect an appeal.

2.  Evidence received since the April 1998 denial is 
cumulative or redundant, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's hepatitis C first manifested many years 
after his separation from service.

4.  The veteran acquired hepatitis C as a result of 
intravenous or intranasal drug use.

5.  The veteran's intravenous and intranasal drug use was a 
result of his own willful misconduct and was not a result of 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied the claim for 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000 & 2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2000).

3.  Service connection for hepatitis C is barred as a matter 
of law.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an April 1998 decision, the RO denied the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the decision became final because the veteran did not file a 
timely appeal.

The claim of entitlement to service connection for an 
acquired psychiatric disorder may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claim in December 2000.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that bears directly and substantially 
upon the specific matter under consideration, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  38 C.F.R. § 3.156(a) 
(2000).  The Board notes, as an aside, that the definition of 
new and material evidence has changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by VA on or after August 29, 2001; 
thus, this change does not apply to the instant case because 
the claim to reopen was received before that date.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Gustus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service treatment 
records; post-service medical records, and the veteran's own 
statements.  The RO found that while the veteran had a 
current diagnosis of an acquired psychiatric disorder (major 
depressive disorder), there was no evidence showing that the 
veteran was treated or diagnosed with this disorder in 
service, or that the disorder was otherwise incurred in or 
aggravated by his period of active service, and the claim was 
denied. 

The veteran sought to reopen his claim for service connection 
in December 2000.  The Board finds that the evidence received 
is cumulative of other evidence of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In support of his application to reopen his claim, the 
veteran submitted clinical records dated from February 1998 
to March 2003 which demonstrate that he has been under 
treatment for various psychiatric disorders, including major 
depression, and that he was awarded disability benefits by 
the Social Security Administration, as a result, in part, of 
his psychiatric disorders, effective June 1996.  While 
occasional notations are made in these records that the 
veteran stated that he had complained of nervous problems 
since service, none of the records show that the veteran was 
diagnosed with or treated for a nervous condition in service.  

Newly submitted evidence also includes written statements 
wherein the veteran alleges that his psychiatric disorders 
first manifested in service, and April 2007 testimony before 
the Board, in which the veteran and his spouse asserted that 
his psychiatric disorder developed as a result of his active 
service.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, while the 
additionally submitted records demonstrate that the veteran 
has received treatment for psychiatric disorders, they do not 
show that the veteran's currently diagnosed psychiatric 
disorders were either incurred in or aggravated by his active 
service.  Accordingly, they do not constitute evidence that 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, and the claim for 
service connection cannot be reopened on the basis of this 
evidence.  38 C.F.R. § 3.156(a).  Additionally, given that at 
time of the prior final decision the RO had before it 
evidence of a diagnosis of a psychiatric disorder, the Board 
finds that the new evidence is largely cumulative of the 
evidence considered at the time of the prior final decision.

Neither may the claim be reopened on the basis of the 
statements of the veteran or his wife.  The statements of the 
veteran and his wife are new, but not material.  The veteran 
and his wife, as laypersons without ostensible medical 
expertise, are not competent to provide a diagnosis or opine 
on a matter requiring knowledge of medical principles.  
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  While the 
veteran and his wife can describe symptoms (including 
worsening of symptoms) that he experiences, they lack the 
medical competence to relate his current psychiatric 
disorders to a particular circumstance, such as any in-
service manifestation of symptoms or injuries.  Additionally, 
the veteran's statements are mainly cumulative of those 
considered at the time of the last final decision on this 
issue.

Although the veteran has submitted new evidence that was not 
before the RO in April 1998, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  Thus, the claim for service connection 
for an acquired psychiatric disorder is not reopened and the 
benefits sought on appeal remain denied.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  No compensation shall be paid, 
however, if the disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1131 (West 2002).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  The veteran's hepatitis C, however, is not a 
disease for which service connection may be granted on a 
presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301 (2007).

Alcohol abuse and drug abuse, unless they are a secondary 
result of an organic disease or disability, are considered to 
be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

38 U.S.C.A. § 105(a), as amended by § 8052(a) of the Omnibus 
Budget Reconciliation Act of 1990, prohibits a grant of 
direct service connection for drug or alcohol abuse on the 
basis of incurrence or aggravation in the line of duty during 
service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 
31263 (1998).

However, a veteran may be service connected for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, his service-connected disability.  In order to 
qualify for service connection in this regard, the veteran 
must establish, by clear medical evidence, that his alcohol 
or drug abuse disability is secondary to or is caused by 
their primary service-connected disorder, and that it is not 
due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  

The veteran asserts that he contracted hepatitis C as a 
result of a laceration he sustained to the left upper arm 
during a fight while stationed in Thailand.  His service 
treatment records reflect that he received treatment for the 
laceration in March 1972.  In support of his claim, he 
submitted a September 2000 statement from his treating VA 
physician, in which the physician stated, "[the veteran] and 
I have discussed past situations which may have contributed 
to his contracting the virus.  In my knowledge, it must have 
been when he was stationed overseas."  Significantly, the 
physician did not list the veteran's risk factors for 
contracting the virus in determining that he likely 
contracted the virus overseas.  Additionally, the physician 
did not specifically comment as to whether the virus was 
contracted as a result of the veteran's active service.  

The record otherwise reflects the veteran's reported risk 
factors for hepatitis C as including a history of intranasal 
cocaine and heroine use, and intravenous drugs.  VBA Letter 
211B (98-110), November 30, 1998.  The veteran's service 
treatment records reflect that in June 1972 the veteran's 
urine tested positive for barbiturates and morphine.  The 
veteran at that time reported that he had been using crude 
heroin intermittently for several months.  He stated that he 
did not feel that he would have any trouble stopping his drug 
use, and agreed to enter a drug rehabilitation program.  
Approximately three weeks later, the veteran was apprehended 
after absenting himself without official leave.  At the time 
of his apprehension, he was found to be "high on drugs 
again."  He was admitted for withdrawal.  The next record 
related to drug use is dated three days later.  It was noted 
that the veteran developed withdrawal symptoms after his 
discharge to jail.  It was felt that he might have been 
obtaining drugs from within the hospital.  It was decided 
that he should be readmitted to the hospital, under guard, 
for rehabilitation.  

A report of hospitalization shows that the veteran was 
admitted into the psychiatric ward of the hospital on July 
21, 1972, to for treatment of acute drug intoxication with no 
evidence of withdrawal.  On July 26, 1972, the veteran agreed 
to hospital admission for the purpose of treating chronic 
heroin dependence.  A summary of the veteran's period of 
hospitalization indicates that the veteran reported that he 
had volunteered for service in Vietnam because he had "heard 
about the drugs."  He reported a history of having been 
stationed in Vietnam for a period of seven months, and then 
being transferred to Thailand.  He reported a history of 
personal illicit drug use from the age of 13.  Prior to 
entering active service, he smoked marijuana only on the 
weekends.  However, after arriving in Vietnam his use of 
marijuana increased to seven times per day.  At the age of 15 
years, he began to snort and skin pop heroin.  Prior to 
entering active service, he "mainlined" heroin three times 
per week.  In Vietnam and Thailand, he was using two caps per 
day, intravenously.  He began using barbiturates at the age 
of 16 years, ingesting 10 pills per week, with a total 
estimated experience of 60 "trips" prior to entering 
service.  At the age of 19 years, he snorted cocaine five 
times.  At that same age he began using LSD and mescaline.  
While stationed in Vietnam the veteran smoked opium five 
times.  While in Thailand, he initiated use of amphetamines 
by ingesting 10 pills per week, for an estimated total of 20 
"trips."  The veteran was released from the hospital on 
August 7, 1972.  His prognosis for successful discontinuance 
of drug usage at that time was felt to be fair.  The 
remainder of the veteran's service treatment records is 
silent as to any continued drug abuse.

Although the initial records of diagnosis of hepatitis C is 
not contained in the claims file, the record reflects that 
the veteran was first diagnosed with hepatitis C in November 
1997, after he complained of a prolonged period of "flu-
like" symptoms.  He has received treatment for hepatitis C 
since that time.  The veteran's post-service treatment 
records also show that he has a lengthy history of illicit 
drug use post-service, including use of heroin and intranasal 
cocaine use.  The veteran asserts that while he was not 
diagnosed with hepatitis C until 1997, hepatitis C was 
contracted as a result of his service.  

In January 2008, VA obtained an opinion addressing whether 
the veteran's hepatitis C was contracted as a result of a 
specific risk factor present during his period of active 
service.  After examining the veteran and reviewing the 
claims file, the examiner determined that the veteran's risk 
factors for developing hepatitis C were a history of heroin 
use, administered nasally, subcutaneously, and intravenously, 
and intranasal cocaine use.  The veteran's service treatment 
records revealed a history of drug use, including the 
snorting and "popping" of heroin subcutaneously, in 
addition to intravenously, both prior to entering active 
service, and during active service.  Because studies have 
shown that more than 50 percent of heroin users contract 
hepatitis C within one year of onset of use, the examiner 
determined that the veteran likely contracted hepatitis C 
prior to entering active service.  With regard to whether the 
laceration the veteran sustained in service was a likely 
causative factor for his development of hepatitis C, the 
examiner determined that it was not.  The examiner reasoned 
that the veteran's service treatment records demonstrated 
that his laceration was treated with Bacitracin and Sterri-
Strips.  He additionally received a tetanus vaccine.  His 
laceration did not require a blood transfusion, and did not 
otherwise demonstrate that the injury or treatment in any way 
constituted a hepatitis C transmission risk.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board assigns more probative value to the 
January 2008 opinion finding that the veteran contracted 
hepatitis C as a result of his history of heroin and cocaine 
use than to the September 2000 statement from his treating VA 
physician, in which the physician stated, "[the veteran] and 
I have discussed past situations which may have contributed 
to his contracting the virus.  In my knowledge, it must have 
been when he was stationed overseas."  Significantly, in the 
September 2000 statement, the veteran's treating physician 
did not list the veteran's risk factors for contracting the 
virus in determining that he likely contracted the virus 
overseas.  This opinion lacks probative value because it 
fails to identify a specific risk factor present during the 
veteran's period of active service to which the veteran's 
hepatitis C may be related.  In contrast, the VA examiner 
identified the risk factors most likely responsible for the 
veteran's contraction of hepatitis C, and provided adequate 
rationale for determining that the veteran had likely 
contracted the disease prior to his period of active service, 
and for determining that the laceration was an unlikely 
causative factor for his contraction of hepatitis C.  Because 
the September 2000 physician did not specifically relate the 
veteran's hepatitis C to the laceration sustained in service, 
and the VA examiner, whose opinion the Board has determined 
to be of significant probative value, specifically determined 
that the veteran did not likely contract hepatitis C as a 
result of the laceration, service connection for hepatitis C 
as a result of the laceration sustained in service is not 
warranted.  

Given that the remaining risk factors for the veteran's 
contraction of hepatitis C are use of heroin and cocaine, the 
questions before the Board are whether the veteran's drug use 
during service may be found to be secondary to a service-
connected disability, and whether his drug use amounted to 
willful misconduct.

A veteran may be service connected for a disability resulting 
from drug abuse where that abuse is secondary to, or as a 
symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, the 
veteran does not contend that his drug abuse was secondary 
to, or as a symptom of, a service-connected disability.  As 
the veteran is not service-connected for any disability, 
consideration of a claim for service connection for hepatitis 
C resulting from drug abuse that is secondary to a service-
connected disability is not warranted.  

Next, the Board finds that even if the veteran did not 
contract hepatitis C prior to his entry into service, service 
connection for contraction of the disease in service is in 
this case barred as a matter of law, as the veteran's drug 
abuse in service amounts to willful misconduct.  38 C.F.R. 
§§ 3.301(c)(2), 3.301(c)(3).  While the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct, the progressive and frequent use of drugs 
to the point of addiction will be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(3).  The veteran's service 
treatment records demonstrate that he underwent 
rehabilitation for chronic heroin dependence.  Accordingly, 
his drug use in service cannot be found to be isolated or 
infrequent.  As his intravenous drug use amounted to willful 
misconduct, service connection for any disability, including 
hepatitis C, which developed secondary to intravenous drug 
use must in this case be denied.

The Board finds that the veteran's in-service intravenous 
drug use was willful misconduct.  His post-service drug use 
was also willful misconduct and service connection for 
disability resulting therefrom is barred by law.  Therefore, 
service connection cannot be granted for the resulting 
disability incurred due to in-service and post-service 
intranasal or intravenous drug use.  There is no competent 
medical evidence of record attributing the veteran's 
hepatitis C to any causation other than intravenous or 
intranasal drug use.

The Board has considered the veteran's assertions that his 
hepatitis C is related to his service, including as a result 
of a laceration sustained therein, or intravenous drug use in 
service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on a diagnosis or 
etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson 
is generally not capable of opining on matters requiring 
medical knowledge).  

In sum, the facts in this case preclude the granting of 
benefits for disabilities which result from the veteran's 
abuse of intravenous and intranasal drugs, regardless of 
whether such abuse originated in service.  Where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.  Sabonis v. Brown, 6 Vet. App.  426 
(1994).  
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003 and April 
2007; a rating decision in February 2002; a statement of the 
case in July 2003; and a supplemental statement of the case 
in February 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Additionally, at the time of the 
prior final denial of the claim for service connection for an 
acquired psychiatric disorder in April 1998, VA informed the 
veteran that his claim was denied because he had failed to 
submit evidence that demonstrated a causal relationship 
between his psychiatric disorder and his period of service.  
This communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for an acquired psychiatric disorder 
remains denied because new and material evidence has not been 
received to reopen the claim.

Service connection for hepatitis C is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


